Exhibit 10.19

 

LOGO [g152521ex10151.jpg]    Ally Financial Inc.    200 Renaissance Center,
M/C482-B14-D46 Detroit, MI. 48265

December 16, 2010

Michael Carpenter

Re: Ally Financial Inc. Long-Term Equity Compensation Incentive Plan

Dear Michael:

 

1. You have been granted an Award under the Ally Financial Inc. Long-Term Equity
Compensation Incentive Plan (the “Plan”). The grant date of your Award is
December 16, 2010 (“Grant Date”). A copy of the Plan is attached. Capitalized
terms not defined in this Award Letter will have the meanings as defined in the
Plan.

 

2. This Award is granted to you as a matter of separate inducement and is not in
lieu of salary or other compensation for your services. By accepting this Award,
you hereby consent to any and all Plan amendments, vesting restrictions, and/or
any revision to any other term or condition of this Award Letter that may be
required to comply with any Federal law or regulation that may govern executive
compensation, including but not limited to Title VII of the American Recovery
and Reinvestment Act of 2009 and the Troubled Asset Relief Program, whether such
amendments, restrictions and/or revisions are applied prospectively or
retrospectively to this or prior Awards.

 

3. Your Award will become effective after you have signed and dated one copy of
this Award Letter and have returned the signed copy to

Richard Marsh

Richard.Marsh@ally.com

313 656 6163

If you do not sign and return this Award Letter by close of business on
January 15, 2011, then we will assume that you do not want this Award, and this
Award will be null and void and without any further force or effect.

 

4. Subject to requirements of any Federal laws or regulations that may govern
executive compensation, including but not limited to Title VII of the American
Recovery and Reinvestment Act of 2009 and the Troubled Asset Relief Program, and
further subject to Ally’s achievement of the company-wide objective performance
metric for fiscal year 2010 of positive income from continuing operations before
tax, OID and extraordinary items as previously approved by the Office of the
Special Master for TARP Executive Compensation your Award is an RSU Award of
192.0001537 Units. Because Title VII of the American Recovery and Reinvestment
Act of 2009 currently limits the value of restricted stock that may be awarded
to certain executives, the Committee reserves the right to adjust down the Units
underlying this Award without your consent in order to comply with Federal law.
If and when such an adjustment may be required, you will be notified in writing.

 

5. Subject to requirements of any Federal laws or regulations that may govern
executive compensation, including but not limited to Title VII of the American
Recovery and Reinvestment Act of 2009 and the Troubled Asset Relief Program,
your RSU Award fully Vests on December 16, 2013 (“Vesting Date”), and will be
Paid on the later of the following.

 

  •  

Within 75 days of the Vesting Date

 

  •  

Within 75 days of and in equal percentages as Ally repayment of TARP obligations
in 25% increments.



--------------------------------------------------------------------------------

Michael Carpenter

December 16, 2010

Page 2 of 3

 

6. The Committee reserves the right to change the Vesting Date or payment dates
shown above in order to comply with Federal Law. If and when such change may be
required, you will be notified in writing.

 

7. If your employment is terminated due to death or Disability, then your entire
Unvested Award will immediately Vest and be paid within 75 days of this new
Vesting Date. You must designate a beneficiary where indicated in this Award
Letter. Your failure to do so will result in any payments as a result of your
death being made to your estate. Any subsequent change in your beneficiary
designation must be made in writing and communicated to the Plan Administrator
at the address above.

 

8. If you reach age 65, or reach age 55 and have a combination of age and
service to the Company and its Subsidiaries totaling 70 or more, and your
employment terminates two years or more subsequent to Grant Date, other than for
Cause, or due to a Change in Control or a Sale of a Business Unit, Ally’s
Compensation, Nominating and Governance Committee may, for good cause, elect to
continue to vest your Unvested Awards as if you had not terminated employment,
provided that such Vesting shall not accelerate or change the Payment of any
award; and that such continued Vesting and Payment fully complies with Code
Section 409A.

 

9. If your employment is terminated for any reason other than death or
Disability or as provided in paragraph 8 above, your entire unvested or unpaid
Award will be immediately forfeited.

 

10. You understand and acknowledge that your Award is subject to the rules under
Code Section 409A, and that you agree and accept all risks (including increased
taxes and penalties) resulting from Code Section 409A.

 

11. This 2010 Award will be subject to and governed by the terms and conditions
of this Award Letter and the Plan. As a Participant, you agree to abide by the
terms and conditions of this Award Letter and the Plan. Please indicate your
receipt of the Plan and your acceptance of and agreement to the terms and
conditions of this Award Letter and the Plan, by signing in the indicated space
below by January 15, 2011.

 

Sincerely yours, LOGO [g152521ex10152.jpg] James Duffy Ally Group VP and Chief
HR Officer



--------------------------------------------------------------------------------

Michael Carpenter

December 16, 2010

Page 3 of 3

 

I ACCEPT AND AGREE TO BECOME A PARTICIPANT IN THE ALLY FINANCIAL INC. LONG-TERM
EQUITY COMPENSATION INCENTIVE PLAN (“PLAN”) AND WILL ABIDE BY THE TERMS AND
CONDITIONS OF THE PLAN AND THIS AWARD LETTER.

 

/s/ Michael Carpenter

   

December 16, 2010

Participant Signature (Required)     Date (Required)

 

    Printed Name (Required)    

 

    Ally ID* (Required)    

I HEREBY DESIGNATE THE FOLLOWING BENEFICIARY TO RECEIVE ANY PAYMENTS SUBSEQUENT
TO MY DEATH.

 

 

   

 

Beneficiary     Social Security Number

 

* Your six-digit ID used to log into Pulse